Title: [Diary entry: 19 February 1788]
From: Washington, George
To: 

Tuesday 19th. Thermometer at 25 in the Morning—40 at Noon And 38 at Night. Morning clear with the wind, tho’ not much of it at West & Cool tho’ it thawed a good deal in the middle of the day. Visited the Plantations in the Neck and at Muddy hole. At the first the Men were getting & preparing for fencing. The Women, some were grubbing and others throwing down old fences in order to erect them a New. At Muddy hole, The Women had just finished spreading dung on part of No. 1. At the other places the Men were cutting & mauling and the Women grubbing at the Mansion House.